Citation Nr: 1719608	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham. Alabama


THE ISSUE


Entitlement to an annual clothing allowance. 

(The claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in a separate Board remand under the same docket number).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1976 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Birmingham, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is requesting a clothing allowance based on his use of a back brace due to his service-connected degenerative disc disease of the cervical spine.  In June 2013, he filed a claim for a clothing allowance for calendar year 2013.  See VA Form 10-8678, Application for Annual Clothing Allowance.  

The Veteran contends that he has had a back brace (issued at the Birmingham VAMC) for seven years and received the clothing allowance every year as a result.  He states that he was issued a new back brace (by the Birmingham VAMC) in August or September 2012 because his back condition worsened.  See VA Form 21-0958, Notice of Disagreement, dated September 5, 2013.  The Veteran argues that he provided the evaluator with several pairs of pants to prove that the brace was in fact causing wear and tear, but that she refused to look at the damage on his clothing.  VA Form 9, dated in December 2013.  The Veteran asserts that since he has met the eligibility requirement for clothing allowance in the past, he should continue to receive his annual payments.

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if an examination or hospital report establishes, or the Under Secretary for Health or a designee certifies, that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810 (a)(1).  The Board notes that this regulation does not require that the brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear clothing.  Id.  

The Veteran's VA treatment records indicate that in October 2012, he requested new back as the current one was old and curved.  See VA Rehab Med PT Progress Note/Birmingham VAMC dated October 16, 2012.  He was later issued a LO Flex back brace in December 2012.  See VBMS SHARE Print Screen, received 09/03/2013.

In September 2013, the Birmingham VAMC denied the claim, in pertinent part, on the basis that the evidence did not show that because of a service connected disability the Veteran wears or uses a prosthetic device or a rigid orthopedic appliance to wear out clothing.  In an October 2013 statement of the case (SOC), a VA Prosthetic Representative, Prosthetic and Sensory Aids Service explained that the Veteran had been issued an off-the-shelf LO Flexible back brace.  The brace was described as an elastic wrap around back orthosis, with covered aluminum stays and no exposed joints or surfaces which would cause damage and wear/tear to clothing.  

However an undated list of VA Appliances indicates the LO Flexible back brace had been discontinued over a year ago.  See VBMS Memo, received 09/03/2013.  .  

Based on the foregoing, it is unclear as to the specific type of back brace used by the Veteran; the extent of necessity for the brace; whether the Veteran used the back brace to an extent that would likely cause wear and tear; and whether the use of the back brace did cause wear and tear of the Veteran's clothing.  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case there is insufficient medical evidence to determine whether the Veteran has in fact been issued a back brace by VA, subsequent to the one provided to him in December 2012, which causes the damage to his pants.  Therefore, the Board finds that the Veteran's record should be again referred to the VA Under Secretary for Health or designee for additional evaluation.  The individual making the certification should indicate whether he or she has been designated by the Under Secretary for Health to make the certification. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit statements, with photographs if possible, containing specific descriptions of the wear and tear of his clothing caused by the back brace he had been wearing from December 2012 through December 2013.  In the alternative, the Veteran may obtain statements from his medical providers detailing the wear and tear of his clothing caused by the back brace provided to him for the period from December 2012 to December 2013.

2.  A specific request should be made for VA treatment records from the VA Medical Center in Birmingham, Alabama, dated since December 2012 through December 2013.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

3.  Schedule the Veteran for a visual evaluation of his back brace by an appropriate VHA official, to certify whether a back brace prescribed and worn by the Veteran between December 2012 and 2013 meets the criteria for a clothing allowance in accordance with VHA directives.  

Specifically, the official should address whether:

a) use of the Veteran's back brace is medically necessitated for a service-connected disability; 

b) the use of the Veteran's back brace is required in order to replace, support, or substitute for impaired or missing anatomical parts of the body; and 

c) the back brace tends to wear out, tear, or otherwise cause irreparable damage to the Veteran's clothing.

Regarding paragraph (b) above, comment on whether and to what extent that the Veteran actually uses the back brace with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.

If it cannot be determined from the Veteran's records that all preceding conditions (a-c) have been met, then an examination and/or evaluation should be scheduled. 

The official should set forth a complete rationale for all findings and conclusions in any determination or examination report, respectively. 

4.  After completion of the above, readjudicate the appeal for a clothing allowance for the year 2013.  If the benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


